 1   KELLY, DUARTE, URSTOEGER & RUBLE
     By: Jeffrey R. Duarte
 2   State Bar No.186190
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
                                      )
10   NELSON VALDIZON,                 )                  Case No.: 1:20-CV-01271-SKO
                                      )
11            Plaintiff,              )                  STIPULATION AND ORDER TO
                                      )                  EXTEND TIME
12       v.                           )
                                      )                  (Doc. 14)
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14            Defendant.              )
15          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the
16   Court, that Plaintiff shall have a 30 day extension to August 11, 2021 to file Plaintiff’s Motion
17   for Summary Judgment.
18          Plaintiff counsel is making this request as he will be attending a work conference during
19   the same time as the due date of the Motion for Summary Judgment. Plaintiff counsel will need
20   additional time to review the file and prepare the opening brief. It is requested the Scheduling
21   Order be modified accordingly.
22          This is Plaintiff’s first request for an extension of time.
23   Dated: June 17, 2021                           Respectfully submitted,
24                                                  By: /s/ Jeffrey R. Duarte
                                                    JEFFREY R DUARTE
25                                                  Attorney for Plaintiff



                                                      -1-
 1   Dated: June 17, 2021                          By /s/ Oscar Gonzalez de Llano
                                                   (As authorized via email)
 2                                                 OSCAR GONZALEZ DE LLANO
                                                   Lead Attorney
 3

 4

 5                                                ORDER
 6            Pursuant to the parties’ above stipulation (Doc. 14), and for good cause shown,
 7            IT IS HEREBY ORDERED that Plaintiff shall have a 30 day extension to August 11,

 8   2021, to file his Motion for Summary Judgment. All other deadlines set forth in the Scheduling

 9   Order (Doc. 13) are modified accordingly.

10
     IT IS SO ORDERED.
11

12
     Dated:     June 23, 2021                                   /s/ Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                     -2-
